Citation Nr: 1748092	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-34 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right thumb injury.

2.  Entitlement to an initial evaluation in excess of 10 percent for patellar tendinitis left knee.

3.  Entitlement to an initial evaluation in excess of 10 percent for tendinitis right knee.

4.  Entitlement to a compensable rating for residuals of postoperative right inguinal hernia.

5.  Entitlement to a compensable rating for tinea pedis.

6.  Entitlement to service connection for bilateral pes planus with hallux valgus.

7.  Entitlement to service connection for bilateral degenerative arthritis of the hips.  

8.  Entitlement to service connection for bilateral arthritis of the knees. 

9.  Entitlement to an initial compensable evaluation for the limitation of motion of the right index finger.  

10.  Entitlement to an initial compensable rating for post-hernia scars.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the appeal has since been transferred to the RO in Roanoke, Virginia.  

The record shows that an administrative error may have led to the Veteran's post-operative hernia residuals, and the post-surgical scar rating being merged.  Since it is undisputed that the Veteran's hernia surgery arose in service, the Veteran should be service connected for both residuals of the hernia, as well as the post-surgical scaring.  As the record is unclear regarding what rating the RO awarded for the hernia residuals, the Board must remand the matter.  However, since there is a scar rating for the Board to review, and the Veteran has disagreed with this rating, the Board will address the issue.  

The Board notes that while issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board does not take up the issue as the current evidence of record indicates that the Veteran is employed as a forklift driver.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to service connection for bilateral pes planus with hallux valgus, bilateral degenerative arthritis of the hips and knees as well as increased rating claims for the limitation of motion of the right index finger, postoperative inguinal hernia, tinea pedis, bilateral patellar tendinitis of the knee, and right thumb are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence shows that the Veteran has a residual scar that is superficial and painful, but not unstable, and has not been productive of limitation of function, and does not cover an area greater than 6 square inches (39 sq. cm.).

CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating of 10 percent and no greater for post-operative hernia scar has been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7804 (2016).


	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  LEGAL PRINCIPLES APPLICABLE TO INCREASED RATING CLAIMS

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).
II.  SCAR RATING

The Board assigns a 10 percent rating for the Veterans painful scar under Diagnostic Code 7804.  The Veteran's postoperative hernia scar is rated as non-compensable under Diagnostic Code 7805.  Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under diagnostic code 7804, when applicable.

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.

Under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.

The Veteran's December 2012 medical examination reveals that the post hernia operation scar is painful, not unstable, and approximately 10 cm.  Accordingly, the 10 percent rating pursuant to DC 7804 is appropriate.  The Board has considered the other rating criteria for scars but finds that they are inapplicable or would not provide a greater benefit to the Veteran.  There is no evidence of record suggesting the scar is unstable, deep, or causes limitation of motion or meets the above size requirements.  Consequently, the rating of 10 percent remains the highest applicable rating.  

ORDER

Entitlement to a 10 percent rating and no greater for the Veteran's post hernia operation scar is granted for the entire period on appeal.  


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran's claims of entitlement to increased knee and finger rating claims must be remanded to obtain a new medical examination that appropriately addresses the Veteran's flare ups.  Recently, the Court in Sharp v. Shulkin, __ Vet. App. __, No. 16-1385 (September 6, 2017) addressed the adequacy of a VA examiner's opinion when providing an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that an examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  See Sharp, at *9.  Both the finger and knee examinations fail to provide any estimates for range of motion for the Veteran's fingers and knees during a flare up.  Consequently, the examinations are inadequate for rating purposes and necessitate a remand.  

Similarly, the issue of pes planus must be remanded for a new examination as the present opinion is inadequate.  Generally, a medical examination is adequate "where it is based upon consideration of the veteran's prior medical history and examination and also describes the disability . . . in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 (1994)).  The pes planus opinion provided by the VA examiner appears to be based on the examiner's own fact finding that one notation of pes planus in service was less persuasive than a subsequent medical examination which did not show pes planus.  The examiner did not appear to arrive at his ultimate conclusion that the present disability was not related to service based on his own medical knowledge, but rather seemed to find the later exam more probative.  Without a more thorough explanation, the Board is uncertain whether the examiner's conclusion was based on fact finding that should be left to the Board, or on the examiners medical expertise.  Consequently, the Board would appreciate a new opinion that considers whether the numerous in-service foot problems, including a suspected diagnosis of pes planus could indicate that the Veteran's present pes planus with hallux valgus arose or is otherwise related to service.  

The situation of the Veteran's hernia also requires further development.  First, the Board notes that the VA examiner opined that the Veteran's groin pain is the result of arthritis of the hips, however, no opinion was offered as to whether this arthritis arose or is the result of service.  The Veteran has indicated that he has suffered from pain since having his surgery.  Since the Board lacks medical expertise to consider whether this indicates his diagnosed arthritis arose as a result, or simply in temporal proximity soon after the surgery, the Board needs a medical opinion from a VA examiner.  Also, the Board needs an opinion addressing the current severity of the Veteran's hernia disability.  The Veteran's file indicates that the Veteran is service-connected for the disability; however, his rating is for his post-operative scar.  While the Board assigns a higher rating for the scar in a separate portion of this decision, the issue of the Veteran's hernia rating should be addressed only after a more recent examination.  

Similarly, a new examination is necessary for the Veteran's tinea pedis.  When available evidence is too old for an adequate evaluation of the Veteran's current disability, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  To that effect, the Board notes that the Veteran's most recent tinea pedis examination is from December 2012 and concludes that this examination is too old for an adequate evaluation.  Accordingly, this case must be remanded so that a new VA examination may be obtained.  

Finally, there is the issue of service-connection for arthritis of the Veteran's knees.  The present opinion appears to be based only on the fact that the Veteran was able to work as a police officer and that he did not have knee problems for many years.  However, the medical records indicate that the Veteran only sought treatment within ten years of the examination.  It does not indicate that the Veteran has suffered pain only for that time.  Also, there appears to have been no opinion sought regarding whether the Veteran's service-connected knee disability contributed to, or aggravated the Veteran's arthritis.  Consequently, the Board would appreciate a new VA examination and opinion that addresses whether the Veteran's arthritis arose in service, is related to any in-service event, or is related to the other service-connected disabilities.  

As this matter is being remanded, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.  

2.  Ask the Veteran to identify any private medical care providers who treated him for his disabilities.  After securing any necessary authorization, obtain records from any identified providers.

3.  Schedule the Veteran for appropriate VA examinations to determine the current nature, severity, and occupational impact of the remanded disabilities and medical conditions.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The appropriate examiners should identify all knee and right hand finger pathologies found to be present.  The examiners should conduct all indicated tests and studies, to include range of motion studies.  Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  The examiner should note that the VA CLINICIAN'S GUIDE requires the examiner to estimate the range of motion "per [the] Veteran."  See VA CLINICIAN'S GUIDE at Ch. 11.  

With respect to service-connection for pes planus with hallux valgus as well as bilateral hip and knee arthritis. The appropriate examiner(s) are asked to identify any foot, hip, and knee disorders present and then to opine as to the following:

(a)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service (Consider the Veteran's statements of suffering from groin region pain, knee pain, and foot pain with a suspected pes planus diagnosis, all while in service.  

(b)  If not directly related to service on the basis of question (a), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(c)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


